Citation Nr: 0510647
Decision Date: 03/24/05	Archive Date: 04/27/05

BOARD OF VETERANS APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  03-32 307A	)	DATE MAR 24 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a claim for revocation of forfeiture of Department of Veterans Affairs (VA) death benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

This matter comes to the Board of Veterans Appeals (Board) from an April 2002 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied the appellants claim to revoke forfeiture declared against her.  


FINDINGS OF FACT

1.  A September 1978 Board decision did not revoke forfeiture declared against the appellant, and the appellant did not appeal.

2.  The evidence, submitted since the September 1978 Board decision, for reconsideration of the forfeiture of VA benefits is not so significant that it must be considered in order to fairly decide the merits of the claim.

CONCLUSION OF LAW

Evidence received since the September 1978 decision is not new and material and the appellants claim for revocation of forfeiture is not reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VAs duties under the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are assessed before the merits of the appeal.  

VA fulfilled its duty to notify the claimant of any information and evidence needed concerning new and material evidence in a November 2003 letter.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VA indicated which portion of that information should be provided by the claimant, and which portion VA will try to obtain on the claimants behalf.  The letter listed the evidence the RO had received to that point, and the RO issued a comprehensive statement of the case that further explained that the appellant needed to provide evidence exculpatory of her misdeeds.  

Though the United States Court of Appeals for Veteran Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  Here, the November 2003 letter was issued after the April 2002 determination.  

A notice error of this kind may be non-prejudicial to a claimant.  In reviewing AOJ determinations on appeal, the evidence of record is reviewed on a de novo basis.  Thus, it is appropriate to consider whether the failure to provide a pre-AOJ initial adjudication constitutes harmless error, especially because an AOJ determination that is affirmed by the Board is subsumed by the appellate decision and becomes the single and sole decision of the Secretary in the matter under consideration.  See 38 C.F.R. § 20.1104.  

Although VCAA notice was not given prior to the AOJ adjudication of the claim, after providing notice, the AOJ readjudicated the case and provided a March 2004 supplemental statement of the case to the appellant.  The claimant has been presented with opportunities to submit evidence and argument in support of her claim, and to respond to VA notices.  Also, the appellant was generally advised to submit any additional evidence that pertained to the claim.  Id. at 121.  Therefore, for the circumstances of this case, the requirements of Pelegrini have been met.  

Next, VCAA requires VA to assist the claimant in obtaining evidence necessary to substantiate a claim.  38 C.F.R. § 3.159.  The appellant submitted evidence in support of her claim, and has not identified further records that VA should have obtained.   

For all the foregoing reasons, VA fulfilled its duties to the appellant for this appeal.

I.  Facts

Evidence of record at time of last final decision

The veteran died in service during World War II, and the appellant was subsequently granted death benefits as the widow of the veteran.  These benefits were terminated in April 1959 because of the appellants husband-and-wife relationship with P.A.  

Pursuant to her September 1970 claim for benefits under the provision of Public Law 91-376, the appellant attached a joint affidavit signed by the Mayor, Chief of Police, Postmaster, and other government employees in Lopez, Quezon, that the appellant at no time married anyone other than the deceased veteran.  The appellant admitted, however, of an illicit relationship with P.A. until 1960.  Since that time, the appellant had not had relations with anyone.  The appellant never introduced herself as, or held herself out to be, the wife of any other man than the deceased veteran.  

Of record is a May 1970 Field Examination Request to establish the appellants marital status after September 1962 for the purpose of determining her entitlement to benefits.  In September 1970, the field examiner interviewed a woman who had rented the appellant a room from 1968 to 1969, such that when the appellant rented the room she introduced herself as married to her husband P.A.  The appellant and P.A. were treated as husband and wife.  

Another interview with a housekeeper revealed that the appellant had a son with P.A.  The housekeeper recollected that the appellant moved to Manila with her daughter sometime after 1967.  When visiting Lopez, the appellant stayed with P.A.  Before the appellant moved to Manila, she had lived continuously with P.A.  Another resident of Lopez stated that although the appellant lived in Manila with her two children, the appellant apparently visited P.A. in Lopez, and P.A. visited the appellant in Manila.  

A deposition with another resident of Lopez indicated that the appellant and P.A. never formally married, and that they only lived together as husband and wife.  The appellant introduced herself to members in the community merely as Mrs., without a last name.  

The field examiner interviewed a retired government employee, who stated that when the appellant visited Lopez, she stayed with P.A.  People in town treated the appellant not as a widow, but rather, as the wife of P.A.  The whole town of Lopez believed that the appellant and P.A. were married.  The deponent stated that the appellants and P.A. s relationship existed, despite the appellants assertion that it had ended some ten years earlier.  

Another housekeeper stated that after the appellant moved to Manila for the schooling of her children, she would return to Lopez, but she would not stay long.  The deponent stated that since the appellant moved to Manila, she did not know the marital status with P.A., but the appellant came back to P.A. s house in Lopez.  

Another interview with a town resident indicated that the appellant and P.A., as of 1970, were still regarded as husband and wife.  In 1967, the appellant had campaigned for P.A. in a general election.  

An interview with P.A. indicated that he and the appellant were never ceremonially married.  He acknowledged that he and the appellant had a relationship, but, contrary to some assertions, it had ended ten years earlier.  P.A. stated that the appellant occasionally stayed at the house when visiting their son.  Before the separation, P.A. had considered the appellant his wife.  Occasionally P.A. traveled to Manila to give money to his son.  Additionally, P.A. stated that the appellant had not remarried anyone since the separation.  

The field examiner deposed the appellant.  She asserted that she had left Lopez in 1961 when she moved to Manila.  The appellant stated that after the veteran died, she lived with P.A. as husband and wife from 1954 to June 1961.  She and P.A.  separated in June 1961.  Since that time, she did not consider herself as P.A. s wife.  After moving to Manila with her daughter in 1961, she returned to Lopez to visit her son still residing with P.A.   Sometimes she stayed at P.A.s house, but other times she stayed at her relatives homes.  The appellant acknowledged that when she and P.A. were together, she introduced herself as his wife.  She disagreed with the town assessment that she and P.A. were currently husband and wife, because residents may not have known that she and P.A. separated in 1961.  Occasionally P.A. came to Manila to give his son money, and he might sleep in her apartment before leaving the next day.  

The report of the field examiner noted that a visit to the Office of Local Civil Registrar of Lopez for the purposes of making a search of marriage and birth records for the period of 1962 to 1970 did not turn of any results concerning the appellant; the custodian of records noted that birth and marriage records were available only from 1968 due to a fire.  A search of the records at the Office of the Local Civil Registrar in Manila failed to show any marriage concerning the appellant.   

In 1974, a resident of Manila who knew the appellant stated that the appellant introduced herself as the widow of the veteran.  She had never seen a man stay with the appellant in Manila.  Another Manila resident, with a husband from Lopez, stated the appellant was known as a widow.  

The appellant asserted again in an interview that she and P.A. had a marital relationship, but it had long since been terminated in 1961.  The appellant testified that P.A. seldom visited Manila.  Once a year, the appellant might return to Lopez, but she did not live with P.A. when visiting.  

A 1974 Certificate of Search found no record of marriage indicative of the appellants remarriage with any man since 1971 in either Manila or Lopez.  A field attorney interviewed a Lopez resident, who stated that the appellant sometimes (though very rarely) visited Lopez, but did not stay permanently.  It appeared that the appellant and P.A. had separated because they did not seem to be living under the same roof.  Another resident stated that he viewed the appellant as widow because she had been legally married to her first husband who had died in action.  

A 1975 Certificate of Search showed from 1971 to 1975 the appellant had not been legally married to P.A. or any other man during this time in Lopez.  A May 1975 field examiners memorandum recited that a housekeeper asserted the appellant was living in Manila to simulate a separation from P.A.  Another person stated that the appellant and P.A. had not separated from each other.  

In September 1978, the Board denied the appellants claim because her assertion that she was not married or living with anyone since January 1971 had been repeatedly refuted.  The Board found these persons were disinterested in the claim and in a position to tell the truth about the appellants ostensible marriage relationship.  


Evidence submitted since September 1978 Board decision

The appellant submitted a certificate of death for P.A., who apparently died In July 2001.  Also of record is a Certification from the Office of the Municipal Civil Registrar for Lopez, Province of Quezon, that the appellant, widow of the late veteran, had not re-married since her husband passed away in 1945.  

A September 2001 joint affidavit from two persons who personally knew the appellant and the veteran, asserted that any reports of the appellant contracting a second marriage were false, untrue, and malicious.  

The appellant submitted an April 2002 letter stating that in truth she was the legal wife of the veteran.  At a November 2003 personal hearing, the appellant testified that she could not remember when she separated from P.A.  She stated that the persons who attested to the fact that she lived with another man other than the veteran as husband and wife were just envious.  The appellant requested resumption of her benefits.  

II.  Laws and Regulations 

In September 1978, the Board denied the appellants appeal for removal of forfeiture declared pursuant to 38 U.S.C.A. § 3503 (currently 38 U.S.C.A. § 6103).  The appellant did not pursue further judicial review of the Board decision.  In July 2001, the appellant submitted an informal claim seeking restoration of entitlement to VA death benefits.  According to Trilles v. West, 13 Vet. App. 314, 326, (2000), although a forfeiture action is an adversarial process initiated by the Secretary, VA may revisit a decision to declare a forfeiture by considering whether new and material evidence has been presented to justify reopening the claim.  
  
The appellant did not appeal the September 1978 decision, and accordingly it is final.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.302, 20.1100.  Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7104(b).  

Under 38 U.S.C.A. § 5108, however, [I]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Without the submission of new and material evidence, the Board does not have jurisdiction to review the claim in its entirety, and its analysis must end.  Butler v. Brown, 9 Vet. App. 171 (1996).

Though 38 C.F.R. § 3.156 was amended, the revised regulation applies only to claims to reopen received on or after August 29, 2001.  Here, the appellants claim was received in July 2001.  As such, the standard in effect at that time will be considered, and is recited as follows:  By new and material evidence is meant that which was not previously submitted to agency decisionmakers which bears directly and substantially on the specific matter under consideration, which is neither cumulative nor redundant and which is, by itself or in combination with other evidence, so significant that it must be considered in order to fairly decide the merits of the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board. Anglin v. West, 203 F.3d 1343 (2000).  

In terms of the forfeiture issue, any person who knowingly makes or causes to be made or conspires, combines, aids, or assists in, agrees to, arranges for, or in any way procures the making or presentation of a false or fraudulent affidavit, declaration, certificate, statement, voucher, or paper, concerning any claim for benefits under any of the laws administered by the Secretary, shall forfeit all rights, claims, and benefits under all laws administered by the Secretary.  Fraud is defined as an act committed in perpetration of one of the above-listed actions.  38 U.S.C.A. § 6103(a); 38 C.F.R. § 3.901.

Because the basis for the forfeiture was that the appellant had knowingly misrepresented that she was an unremarried widow of the veteran, for evidence to be new and material, it would have to prove that she had not misrepresented that fact.  

III.  Analysis
The evidence recently submitted by the appellant does not qualify as new and material evidence.  The death certificate of P.A. may be new, that is not previously of record, see Smith (Albert) v. Derwinski, 3 Vet. App. 205 (1992), but it is not material, because it has nothing to do with whether the appellant misrepresented information to VA.  
The joint affidavit is cumulative of the evidence already of record, because it reiterates opinions generated prior to the 1978 Board decision by those who knew the appellant.  Although some individuals living in Lopez, Quezon, testified that the appellant and P.A.  were considered husband and wife, others had stated that the appellant had not continued such a relationship after 1961.
Regardless, the joint affidavit is qualitatively similar to the evidence that had been in the record when the Board finally adjudicated the claim in 1978.  It offers an opinion that any reports of the appellants second marriage were false, untrue, and even malicious.  That opinion, however, is redundant of the opinions previously of record at the last final decision.  Similarly, the appellants assertions during her testimony do not add any new or material information concerning the propriety of the forfeiture.  
Finally, the certification from the registrar in Lopez, Quezon, that the appellant had not remarried since 1945 is redundant.  The record already contained several certifications that various registrars had not recorded an official marriage concerning the appellant.  Whether the appellant officially married had not been a material issue because VAs concern was whether the appellant had deliberately given false statements concerning her unofficial marriage relationship with P.A.     

Because new and material evidence has not been received, the appellants claim is not reopened.  


ORDER

The appeal is denied.



	                        ____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans Appeals

  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
? Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the United States Court of Appeals for Veterans Claims.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 	 4597	Page 1	CONTINUED
 
Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 	 4597	Page 2	

